EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of August 1, 2009 by and between AuraSource, Inc., a Nevada corporation (the “Company”), and Hongliang Philip Liu (the “Employee”). RECITALS WHEREAS, the Company desires to employ Employee and Employee desires to accept such offer of employment commencing as of the Effective Date (as defined below); WHEREAS, Employee represents and warrants that he is free to accept such employment offer and commence employment with the Company as of the Effective Date (as defined below) without restriction from any employer other than the Company (other than confidentiality obligations arising either at law or under agreement(s) heretofore provided to the Company); WHEREAS, Employee acknowledges and agrees that if he does not commence employment with the Company on or prior to the Effective Date in accordance with the terms of this Agreement, he shall not be entitled to any benefits hereunder. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, the Company and Employee hereby agree as follows: AGREEMENT 1.Term of Employment. The term of Employee’s employment with the Company hereunder (the “Term”) shall commence on August 1, 2009 (the “Effective Date”) and, unless earlier terminated pursuant to Section 5 below, shall continue for a period ending on March 31, 2014 (“Employment Period”).Any employment of Employee by Company following expiration of the initial Term shall be at-will, with no obligation by either party upon termination of such employment thereafter. 2.Position and Duties. 2.1Position.During the Term, Employee shall be employed as Chief Executive Officer of the Company. 2.2Duties.Subject to the supervision and control of the Board of Directors of the Company (the “Board”), Employee shall do and perform all services and acts necessary or advisable to fulfill the duties and responsibilities of his position including, without limitation, management of all day-to-day operations of the Company, and all matters pertaining to the research and development, production, distribution, sale and marketing of the Company’s products and services and the employment of the Company’s employees and shall render such services on the terms set forth herein.In addition, Employee shall have such other Employee and managerial powers and duties with respect to the Company and its parent, subsidiaries, affiliates and strategic partners as may reasonably be assigned to him by the Board or the Chairman.Except for sick leave, paid time off (as provided in Section 4.3 below), and leaves of absence excused by the Board or the Chairman, Employee shall, throughout the Term, devote all his working time, attention, knowledge and skills faithfully and to the best of his ability, to the duties and responsibilities of his position in furtherance of the business affairs and activities of the Company and its parent, subsidiaries, affiliates and strategic partners.Employee shall at all times be subject to, observe and carry out such rules, regulations, policies, directions, and restrictions as the Board or the Chairman may from time to time establish for employees of the Company. - 1 - 2.3Board of Directors.Employee shall be a member of the Board as of the Effective Date and the Company will use its best efforts to cause Employee to continue to be a member of the Board throughout the Term. 3.Compensation. 3.1Base Salary.During the Term, as compensation for his services hereunder, Employee shall receive a salary at the annualized rate of Two Hundred Forty Thousand Dollars ($240,000) per year (“Base Salary”), which shall be paid in accordance with the Company’s normal payroll practices and procedures (but no less frequently than monthly), less such deductions or offsets required by applicable law, rule or regulation or otherwise authorized by Employee.On at least an annual basis, the Board will review Employee’s performance and may increase, but not decrease, such Base Salary in its sole discretion. 3.2Bonus Compensation. (a) Guaranteed Bonus. During the Term, in addition to the Base Salary, the Employee shall receive a guaranteed bonus of Forty Thousand Dollars, ($40,000) per year (the “Guaranteed Bonus”), which shall be paid no less frequently than yearly and procedures, less such deductions or offsets required by applicable law, rule or regulation or otherwise authorized by Employee. (b) Annual Bonus.
